DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “a first comparator configured to…, a data generator configured to…, a second comparator configured to …, a data initializer configured to …, an adder configured to …”,  i.e., Fig. 1 shows first comparator Unit 1, data generator Unit 3, second comparator Unit 2, data initializer i.e., Bit Shifter Unit 4 and adder Unit 5 as described in Para 18 of the Applicant specification. Further, Fig. 2 describe that the data processing apparatus is in the processor 13 (Para 18 and 22 i.e., processing processor 13 includes the data processing apparatus 100). 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
With respect to independent claim 9,  the claim language recites “A data processing method comprising”. However, there is insufficient recitation of a machine and or transformation, and/or involvement of machine, or transformation with the steps merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering and communicating the results. Thus, claim 9 is  non-statutory.
Claim 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without “significantly more”.  Claim(s) 1-9 is/are directed to Abstract Idea such as an idea standing alone such as an instantiated concept, pan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper for example using measurement received from a mobile device, transmitting from the source relay node to a donor access node.  
The apparatus and the method claim 1 and 9 recites limitation, “comparing first input data with second input data, and providing one when the first input data is larger than 
initializing third input data; and adding the first comparison result and the second comparison result to the third input data initialized in advance, and providing added current output data that is used as the next third input data”. Since the claim is directed to a process and a machine, which is one of the statutory categories of the invention (Step 1: YES).
	The claim is then analyzed to determine whether it is directed to any judicial exception. The claim recites comparing first input data with second input data, and providing one when the first input data is larger than the second input data and zero when the first input data is equal to or smaller than the second input data as a first comparison result; generating data based on the second input data; comparing the first input data with the data generated based on the second input data, and providing one when the first input data is larger than the data generated based on the second input
data and zero when the first input data is equal to or smaller than the data generated based on the second input data as a second comparison result; initializing third input data; and adding the first comparison result and the second comparison result to the third input data initialized in advance, and providing added current output data that is used as the next third input data. The comparing step of the first input with the second 
The claim is then analyzed if it requires an additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception – i.e., limitation that are indicative of integration into a practical application: improving to the functioning of a computer or to any other technology or technical field. In the current claims, there is no additional elements in claim 9 that would integrate the abstract idea into a practical application. However, in claim 1, Applicant is claiming data processing apparatus but such an apparatus covers a standard computer and is thus well known in the art (Step 2A: Prong Two Abstract Idea=Yes).
Next the claim as a whole is analyzed to determine if there are additional limitation recited in the claim such that the claim amount to significantly more than an abstract idea. The claim requires the additional limitation of a computer with the central processing unit, memory, a printer, an input and output terminal and a program. These generic computer components are claimed to perform the basic functions of storing, retrieving and processing data through the program that enables. In the current scenario of claim 9, there are no additional elements that would amount to significantly more than 
Further, dependent claims does not add any positive limitation or step that recite within the scope of the claim and does not carry patentable weight they are also rejected for the same reasons as independent claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. Pub. No. US 20160142736 A1 (reference in IDS).
	Regarding Claim 9, Zhou teaches  data processing method  (from Fig. 3 Unit 310 processor circuitry having decoder 325, census transform 330 and optical flow logic 335 that can be refer to as data processing method) comprising:

	providing one when the first input data is larger than the second input data and zero when the first input data is equal to or smaller than the second input data as a first comparison result (Para 57 and Fig. 4A and 4B,  d(P,P′)={0 if. P>P′  and     d(P,P′)= {P≤P′ 1; i.e., providing one when the first input data is larger than the second input data and zero when the first input data is equal to or smaller than the second input data as a first comparison result)
	generating data based on the second input data (Fig. 5 and Para 62, pixel intensisyt value 505);
	comparing the first input data with the data generated based on the second input data, and providing one when the first input data is larger than the data generated based on the second input data and zero when the first input data is equal to or smaller than the data generated based on the second input data as a second comparison result (Para 63 and Fig. 5A and 5B ξ(P, P’ ) = 0 P – P’ > ε , 1 P – P’  ≤ ε,  2 P’ − P >ε i.e., comparing the first input data with the data generated based on the second input data, and providing one when the first input data is larger than the data generated based on the second input data and zero when the first input data is equal to or smaller than the data generated based on the second input data as a second comparison result )
	initializing third input data (Para 64,  signature vector inherently need to be initialized); and
	adding the first comparison result and the second comparison result to the third input data initialized in advance, and providing added current output data that is used as .
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. Pub. No. US 20160142736 A1 in view of Official Notice.
	Regarding Claim 1, it has been rejected for the same reasons as claim 9 and further Zhou teaches from Fig. 3 Unit 310 processor circuitry having decoder 325, census transform 330 and optical flow logic 335 that can be refer to as a data processing apparatus (Para 58).
	Zhou does not specifically teaches further a first comparator configured, a data generator configured, a second comparator configured, a data initializer configured to; and an adder.
	However, Examiner takes official notice as it is well known in the art of communication that decoder 325, census transform 330 and optical flow logic 335 can have functions i.e., a first comparator configured, a data generator configured, a second comparator configured, a data initializer configured to; and an adder (Para 58).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Stein with the method of Zhou so as to perform one or more well-known video decoding and/or decompression operations utilizing one or more well-known video codec and/or decompression algorithms	(See Zhou Para 48).
	Regarding Claim 2,  Zhou teaches  wherein each of the first to third input data is 32-bit data, and the data generated by the data generator is one of a 1's complement and a 2's complement of the second input data (Fig. 5A-5C and Para 64).
	Regarding Claim 3,  Zhou teaches wherein the data initializer is configured as a bit shifter that shifts each bit of the third input data to the left by two bits (Para 51).
	Regarding Claim 4,  Zhou teaches  wherein the data generator is configured as an inverter that inverts the second input data (Para 48).
	Regarding Claim 5,  Zhou teaches  wherein the data generator is configured as a subtractor that subtracts the second input data from zero (Para 80).
	Regarding Claim 6,  Zhou teaches  wherein the current third input data is provided to an input of the data initializer (Para 54).
	Regarding Claim 7,  Zhou teaches  wherein the first input data represents a difference between a value of a first image pixel and a value of a second image pixel;
the second input data represents a predetermined threshold value; and
a first bit and a second bit of the output data represent a census signature value used for optical flow (Para 80).
	Regarding Claim 8,  Zhou teaches  wherein the first image pixel is a center pixel in an image pixel matrix, the second image pixel is one of surrounding and neighboring pixels of the first image pixel, and the difference represented by the first input data is generated by subtracting the value of the second image pixel from the value of the first image pixel (Para 64 and Fig. 5).


9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firdtjof Stein Efficient Computation of Optical Flow Using the Census Transform – 2004  (reference in IDS).
	Regarding Claim 9, Stein teaches  data processing method  (Page 80 Sec 3, The Census Transformation, the class of non-parametric image transform-based matching approaches) comprising:
	comparing first input data (Page 80 Sec 3, The Census Transformation, The Census Transform R(P) is a non-linear transformation) with second input data (Page 80 Sec 3, The Census Transformation a local neighborhood surrounding a pixel P to a binary string representing the set of neighboring pixels), and 
	providing one when the first input data is larger than the second input data and zero when the first input data is equal to or smaller than the second input data as a first comparison result (Page 80 Sec 3, The Census Transformation,  d(P,P′)={0 if. P>P′  and     d(P,P′)= {P≤P′ 1; i.e., providing one when the first input data is larger than the second input data and zero when the first input data is equal to or smaller than the second input data as a first comparison result)
	generating data based on the second input data (Page 80 Sec. 3, last 2 line, extended the Census Transform by introducing the parameter ε in order to represent “similar” pixel i.e., generating data based on the second input data);
	comparing the first input data with the data generated based on the second input data, and providing one when the first input data is larger than the data generated based on the second input data and zero when the first input data is equal to or smaller than the data generated based on the second input data as a second comparison result 
	initializing third input data (Page 80 and 81,  last 3 line,  signature vector inherently need to be initialized); and
	adding the first comparison result and the second comparison result to the third input data initialized in advance, and providing added current output data that is used as the next third input data (Page 81 first 3 lines i.e., signature vecture 21002222 is the first comparison result, second comparison result to the third input data initialize in advance and provide added current i.e., power that is used as the next third input data).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647